DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing on 03/08/2021.  Claims 1-19 are pending.  The earliest effective filing date of the present application is 03/08/2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claims 8 and 15) recites the limitation “the simulation of the tasks to be performed” in line 6.  There is insufficient antecedent basis for this limitation thereby rendering the claim indefinite.  Appropriate correction is required.  See also claim 1, lines 9-10 reciting “the simulation of the tasks to be performed.”  
Claim 2 (and similarly claims 9 and 16) recites the limitation “an assigned sequence of tasks over time” in line 3.  This renders the claim indefinite as claim 1 recites the limitation “a defined sequence of the tasks” in line 3-4.  The scope of the claim is unascertainable to the examiner as it is unclear if these are the same “assigned sequence” and “defined sequence” or if they are different sequences.  Appropriate correction is required. 
Claim 3 (and similarly claims 10 and 17) recite the limitation “a task that has been performed” in line 2.  This renders the claim(s) indefinite as claim 1 recites tasks that have been performed in several locations.  The scope of the claim is unascertainable as it is unclear if these are the same or different tasks that have been performed.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of simulating tasks in sequence, outputting simulation data, storing various data, receive actual performance data, providing data for comparison (actual and predicted), where this is found to be certain methods of organizing human activity.  The additional limitation that are recited are 1) a warehouse coordination system, 2) performance monitoring interface. This judicial exception is not integrated into a practical application because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); and Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Mario Amorim Lopes et al. (July 2020) Improving picking performance at a large retailer warehouse by combining probabilistic simulation, optimization, and discrete-event simulation.  Retrieved on 11/10/22 by the examiner at https://www.researchgate.net/profile/Mario-Amorim-Lopes/publication/343341533_Improving_picking_performance_at_a_large_retailer_warehouse_by_combining_probabilistic_simulation_optimization_and_discrete-event_simulation/links/5f294fd0a6fdcccc43a8c1aa/Improving-picking-performance-at-a-large-retailer-warehouse-by-combining-probabilistic-simulation-optimization-and-discrete-event-simulation.pdf (hereinafter “Mario”).

With regard to claims 1, 8, and 15, Mario discloses the claimed computer-implemented method comprising: 
 	performing, by a warehouse coordination system, a simulation of tasks to be performed over a shift for a warehouse process, according to a defined sequence of the tasks (see page 3, routing policies indicate sequence of items to be picked) and defined resources to be applied to the tasks (see page 5, where the defined resources could include at least the picking and reserve locations that are well defined.; see page 7 where the distribution warehouse could be the resources used, Racks Section, 120 full and part time employees; see page 10 under Notation); 
 	generating, by the warehouse coordination system, simulation output data based on the simulation of the tasks to be performed (see page 9 Given these requirements, we devised a three-stage methodology called simulation– optimization–simulation (SOS) that explores both simulation and optimization to improve picking performance, namely by suggesting changes to the layout or to assignment policies); 
 	storing, by the warehouse coordination system, data that represents the defined sequence of the tasks to be performed (see page 19 Since the picking policy currently in place is not to be changed, the item list is retrieved directly from the information system’s database.), data that represents the defined resources to be applied to the tasks (see page 5, where the defined resources could include at least the picking and reserve locations that are well defined; see page 7 where the distribution warehouse could be the resources used, Racks Section, 120 full and part time employees; see page 10 under Notation), and the simulation output data based on the simulation of the tasks to be performed (see page 20, Table 1); 
 	receiving, by the warehouse coordination system, real-time warehouse data that indicates tasks being performed over the shift for the warehouse process (see e.g. page 21 In this sense, we validate the simulator by reproducing 50 straight days of real, nonrandomly generated tasks on the current warehouse layout, and compare those with the real statistics collected by the warehouse IT system, where the data is real-time data, that was received from real life operations from “50 straight days of real, nonrandomly generated tasks”; see also page 22, Table 2 Real time); and 
 	providing, by the warehouse coordination system, data for a performance monitoring interface for the warehouse process, wherein the performance monitoring interface presents, for each time period of a plurality of time periods, an amount of tasks that have been predicted to be performed according to the simulation of the tasks, in comparison to an amount of tasks that have been performed according to the real-time warehouse data (
See Fig. 8(a): 

    PNG
    media_image1.png
    376
    408
    media_image1.png
    Greyscale
where the dots represents the simulated models findings, and the x’s represent the real findings, where these relate to the amount of tasks to be completed in a given period for one particular business unit, and see Fig. 8(b) showing the multiple time frames).  




With regard to claims 2, 9, and 16, Mario further discloses where performing the simulation of tasks to be performed over the shift for the warehouse process includes modeling the tasks to be performed according to an assigned sequence of tasks over time (see e.g. page 19 Since the picking policy currently in place is not to be changed, the item list is retrieved directly from the information system’s database), using a collection of state variables that represent workers and containers in a warehouse (see e.g. page 5, where the defined resources could include at least the picking and reserve locations that are well defined; see page 7 where the distribution warehouse could be the resources used, Racks Section, 120 full and part time employees; see page 10 under Notation; see also table 1).  

With regard to claims 3, 10, and 17, Mario further discloses where the real-time warehouse data includes one or more identifiers for a task that has been performed, and a timestamp that indicates a time at which the task has been performed (see page 20 where the system knows 1) each tasks performed and 2) the day it was performed.  The system must have some sort of identifier for each task performed (such as an identifier for each task performed) and a time stamp relating to the day it was performed).  

With regard to claims 4, 11, and 18, Mario further discloses where the performance monitoring interface includes a first graphical indicator that plots, along a time axis, a cumulative amount of tasks that have been predicted to be performed according to the simulation of tasks, and a second graphical indicator that plots, along the time axis, a cumulative amount of tasks that have been performed according to the real-time warehouse data (see Fig. 8a).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mario in view of U.S. Pat. Pub. No. 2016/0314424 to High et al. (“High”).

With regard to claims 5-7, 12-14, and 19, Mario further discloses the mean absolute percentage error (MAPE) of the data (see pages 21-22); and the cumulative amount of tasks that have been predicted to be performed according to the simulation of tasks (see Fig. 8a).  Mario also provides an input mechanism (see Table 1, inputs on left hand side of Table).  However, Mario does not disclose where the first graphical indicator represents a predetermined variance, and where an alert is presented when the data is outside of the predetermined variance.  The examiner notes that this is common practice in the software arts.  The examiner refers to exemplary reference of High at e.g. abstract, Fig. 3, [0011], [0014-20] etc. to show that a software program can have set a predetermined tolerance/variance for the data being reviewed, detect an actionable event in response to the sample of the performance data violating a predetermined threshold associated with the performance tolerance, automatically populate a collaborative analytics environment with one or more interactive analytical tools, automatically generate an electronic alert for distribution to a plurality of primary parties associated with the performance tolerance stored in the electronic alert database, and transmit the electronic alert to the plurality of primary parties.  The examiner finds that High [0002] relates generally to interactive project management systems and more particularly to automated alerts for facilitating responsive collaboration.  Therefore, it would have been obvious to one of ordinary skill in the software data management art at the time of filing to modify Mario to include the ability where the first graphical indicator represents a predetermined variance, and where an alert is presented when the data is outside of the predetermined variance, as taught by High above, where this is beneficial to provide efficient and suitable system for facilitating rapidly responding collaboration between key interested parties (See High [0010]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687